faina bronstein petitioner v commissioner of internal revenue respondent docket no filed date p obtained a dollar_figure million mortgage to help finance her pur- chase of a home although she was married p paid the mort- gage only with her own funds during p elected the married_filing_separately filing_status on her tax_return and deducted the interest_paid on the entire dollar_figure million of mortgage indebtedness r issued a notice_of_deficiency which determined that p was limited to a deduction for verdate 0ct jun jkt po frm fmt sfmt v files brons sheila bronstein v commissioner interest_paid on dollar_figure of home acquisition_indebtedness plus interest_paid on dollar_figure of home_equity_indebtedness as a result of her filing_status held under sec_163 and c ii p is entitled to a deduction for interest_paid on only dollar_figure of home acquisition indebted- ness plus interest_paid on only dollar_figure of home equity indebt- edness held further p is liable for an accuracy-related pen- alty under sec_6662 bruce robert mcelvenny for petitioner molly h donohue for respondent opinion goeke judge respondent determined a deficiency in peti- tioner’s federal_income_tax of dollar_figure as a result of respondent’s determination that she improperly deducted cer- tain home mortgage interest_paid respondent also deter- mined an accuracy-related_penalty under sec_6662 of dollar_figure the issues remaining for decision are whether petitioner is entitled to a deduction for interest_paid on dollar_figure million of home acquisition_indebtedness when she filed her tax_return as married_filing_separately we hold that she is not and whether petitioner is entitled to a deduction for interest_paid on dollar_figure of home_equity_indebtedness when she filed her tax_return as married_filing_separately we hold that she is not and whether petitioner is liable for a accuracy-related_penalty under sec_6662 we hold that she is background at the time the petition was filed petitioner resided in new york petitioner was married throughout on date petitioner and her father-in-law michael bronstein father-in-law purchased real_property in brooklyn new york property as joint_tenants with right_of_survivorship the price was dollar_figure million to obtain the necessary funds petitioner and her father-in-law each signed and became unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and proce- dure all dollar amounts are rounded to the nearest dollar verdate 0ct jun jkt po frm fmt sfmt v files brons sheila united_states tax_court reports liable on a mortgage for dollar_figure million mortgage secured_by the property petitioner paid dollar_figure for a loan discount points at the time of closing from february through date petitioner and her husband resided at the property which was their prin- cipal residence for tax purposes petitioner’s father-in-law never resided at the property during petitioner used her own funds to make all payments on the mortgage nei- ther her husband nor her father-in-law made any payments on the mortgage petitioner paid dollar_figure in interest on the mortgage during petitioner timely filed her federal_income_tax return and elected married_filing_separately filing_status on her schedule a itemized_deductions she deducted dollar_figure in home mortgage interest and points paid on date respondent issued a notice_of_deficiency to petitioner for tax_year respondent’s notice allowed petitioner only dollar_figure of her claimed deduction for the home mortgage interest_paid petitioner timely filed a petition contesting the deficiency and penalty and the case is before this court for a fully stipulated decision without trial under rule the stipulated facts are incorporated in our findings by this reference i burden_of_proof discussion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deduc- tions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deductions rule a 503_us_79 during petitioner’s husband did not have a legal ownership_interest in the property and he did not have a legally enforceable obligation to pay the mortgage neither petitioner’s husband nor her father-in-law deducted any amounts resulting from her payment of the mortgage interest or points respondent admits on brief that the notice_of_deficiency was in error in that it should have allowed petitioner an additional deduction resulting from the dollar_figure in points paid under sec_163 and sec_461 accounting for this error reduces the deficiency to dollar_figure and the accuracy-related_penalty to dollar_figure verdate 0ct jun jkt po frm fmt sfmt v files brons sheila bronstein v commissioner petitioner has not argued that respondent should bear the burden_of_proof ii qualified_residence_interest deduction and indebtedness limitations sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness as an exception sec_163 generally disallows a deduction for personal_interest personal_interest however does not include qualified_residence_interest sec_163 in general a qualified_residence is defined as a taxpayer’s principal_residence and one other home that is used as a resi- dence by the taxpayer sec_163 qualified resi- dence interest means any interest_paid or accrued during a tax_year on acquisition_indebtedness or home equity indebt- edness with respect to the taxpayer’s qualified_residence sec_163 sec_163 provides i in general -the term acquisition_indebtedness means any indebt- edness which- i is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and ii is secured_by such residence such term also includes any indebtedness secured_by such residence resulting from the refinancing of indebtedness meeting the requirements of the preceding sentence or this sentence but only to the extent the amount of the indebtedness resulting from such refinancing does not exceed the amount of the refinanced indebtedness ii dollar_figure limitation -the aggregate amount treated as acquisi- tion indebtedness for any period shall not exceed dollar_figure dollar_figure in the case of a married individual filing a separate_return sec_163 provides i in general -the term home_equity_indebtedness means any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent the aggregate amount of such indebtedness does not exceed- i the fair_market_value of such qualified_residence reduced by ii the amount of acquisition_indebtedness with respect to such resi- dence ii limitation -the aggregate amount treated as home equity indebt- edness for any period shall not exceed dollar_figure dollar_figure in the case of a separate_return by a married individual verdate 0ct jun jkt po frm fmt sfmt v files brons sheila united_states tax_court reports there is no dispute that the property meets the definition of a qualified_residence and that the mortgage interest peti- tioner paid is qualified_residence_interest because it was paid on acquisition_indebtedness and home_equity_indebtedness secured_by the property in his notice_of_deficiency respondent allowed petitioner to deduct home mortgage interest on a total of dollar_figure of indebtedness dollar_figure in acquisition_indebtedness under sec_163 plus dollar_figure of home equity indebted- ness under sec_163 petitioner claims that she should be allowed to deduct interest_paid on the entire dollar_figure million of indebtedness petitioner correctly asserts that the parenthetical indebted- ness limitations of sec_163 and c ii are dollar_figure for each spouse filing a separate_return however petitioner further claims that these limitations were enacted so that collectively a married couple filing separately can claim dollar_figure million of aggregate indebtedness across both of their returns and is not limited to claiming a maximum of dollar_figure on any one return we disagree when we interpret a statute our purpose is to give effect to congress’ intent to accomplish this we begin with the statutory language which is the most persuasive evidence of the statutory purpose see 310_us_534 sophy v commis- sioner 138_tc_206 the words of the statute should be construed in their ordinary everyday and plain meaning 331_us_1 usually the meaning of the statutory language is conclusive see 489_us_235 112_tc_19 if a statute is silent or ambiguous we may look to the statute’s legislative_history in an attempt to determine congressional intent see 481_us_454 637_f3d_1008 9th cir when a statute appears clear on its face however there must be unequivocal evi- in pau v commissioner tcmemo_1997_43 we held that sec_163 restricts the residen- tial mortgage interest_deduction to interest_paid on dollar_figure million of acquisition_indebtedness and that excess acquisition_indebtedness could not be treated as home_equity_indebtedness see also catalano v commissioner tcmemo_2000_82 rev’d on other grounds 279_f3d_682 9th cir the irs took the contrary position in revrul_2010_25 2010_44_irb_571 given re- spondent’s concession of the issue we do not address it verdate 0ct jun jkt po frm fmt sfmt v files brons sheila bronstein v commissioner dence of legislative purpose before the statute is interpreted in a way that overrides the plain meaning of the words used therein see burlington u s pincite harrell f 3d pincite 90_tc_498 83_tc_742 we believe sec_163 clearly states that a married individual filing a separate_return is limited to a deduction for interest_paid on dollar_figure of home acquisition_indebtedness similarly we believe sec_163 clearly states that a married individual filing a separate_return is limited to a deduction for interest_paid on dollar_figure of home_equity_indebtedness petitioner has not offered any unequivocal evidence of legislative purpose which would allow us to override the plain language of sec_163 and c ii as a result we agree with respondent that petitioner is not enti- tled to a deduction for the interest_paid on the entire dollar_figure mil- lion of acquisition_indebtedness incurred in purchasing the property rather petitioner is entitled to deduct interest_paid on only dollar_figure of the mortgage indebtedness iii accuracy-related_penalty sec_6662 and b and imposes a accuracy- related penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 the commissioner bears the burden of production on the applicability of an accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 once the commissioner meets this burden the burden_of_proof petitioner claims that respondent’s interpretation of the statute would result in married cou- ples filing separately receiving disparate treatment compared to married couples filing jointly petitioner argues that if congress had a purpose for treating married couples filing separately different from married couples filing joint returns they would have expressed their intent in the legislative record then notes that none of the legislative proposals or committee reports mentioned limiting the indebtedness amount for married couples filing separate returns peti- tioner argues that various other statutes demonstrate a legislative purpose different from the plain language of sec_163 and c ii after considering petitioner’s arguments we find them unconvincing verdate 0ct jun jkt po frm fmt sfmt v files brons sheila united_states tax_court reports remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see higbee v commissioner t c pincite- respondent satisfies his burden of production by showing that the understatement meets the definition of substan- tial see janis v commissioner tcmemo_2004_117 aff ’d 461_f3d_1080 9th cir and aff ’d 469_f3d_256 2d cir an understatement of income_tax is substan- tial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 the understate- ment of income_tax in this case is dollar_figure which exceeds the greater of of the tax required to be shown on the return or dollar_figure and is thus substantial respondent has therefore met his burden of production the amount of an understatement shall be reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or any item if the taxpayer adequately disclosed relevant facts affecting the item’s tax treatment in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of the item by the taxpayer sec_6662 petitioner claims that sec_163 and the legislative his- tory provide both substantial_authority and a reasonable basis for her treatment of the mortgage interest_paid how- ever as stated supra p we believe sec_163 and c ii clearly limits deductions for interest_paid on a home mortgage to the interest_paid on dollar_figure of home acquisition_indebtedness and dollar_figure of home_equity_indebtedness in the case of a married taxpayer filing separately we therefore do not believe petitioner has any substantial_authority or reasonable basis for the position she took on her tax_return petitioner also argues that the accuracy-related_penalty does not apply because she meets the reasonable_cause defense of sec_6664 pursuant to that section the amount of tax required to be shown on petitioner’s return was approximately dollar_figure verdate 0ct jun jkt po frm fmt sfmt v files brons sheila bronstein v commissioner accuracy-related_penalties under sec_6662 do not apply to any portion of an underpayment for which a taxpayer estab- lishes that he or she had reasonable_cause and acted in good_faith whether a taxpayer has acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional sec_1_6664-4 income_tax regs gen- erally the most important factor is the extent of the tax- payer’s effort to assess the taxpayer’s proper tax_liability id petitioner asserts that confusion over the interpretation of sec_163 and sec_163 should be suffi- cient to establish that under section c and sec_1_6664-4 the accuracy- related penalty should not be imposed petitioner also claims that there was no reason for the petitioner to ques- tion the conclusions of her tax advisor that petitioner was acting properly in filing the petitioner’s return as stated supra p we believe that sec_163 and c ii clearly limits deductions for interest_paid on a home mortgage to the interest_paid on dollar_figure of home acquisition_indebtedness and dollar_figure of home_equity_indebtedness in the case of a married taxpayer filing separately as a result we disagree with petitioner that the requirements of sec_6664 are satisfied because of confusion in the interpretation of sec_163 and c ii although petitioner claims to have followed the advice given to her by her tax adviser she has made no attempt to establish that the reliance was reasonable see 89_tc_849 aff ’d on another issue 904_f2d_1011 5th cir aff ’d 501_us_868 sec_1_6664-4 income_tax regs we have pre- viously held that for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent profes- petitioner’s tax_return reflects that it was prepared by bruce mcelvenny of mcelvenny associates p c verdate 0ct jun jkt po frm fmt sfmt v files brons sheila united_states tax_court reports sional who had sufficient expertise to justify reliance the taxpayer pro- vided necessary and accurate information to the adviser and the tax- payer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff ’d 299_f3d_221 3d cir petitioner has failed to prove that she satisfied any of these three requirements petitioner has failed to show substantial_authority or a reasonable basis for the position she took on her tax_return petitioner has also failed to prove she meets the reasonable_cause defense of sec_6664 as a result we hold petitioner is liable for the accuracy-related pen- alty iv conclusion we hold that petitioner is not entitled to a deduction for home mortgage interest_paid on dollar_figure million of acquisition_indebtedness when she filed her tax_return as married_filing_separately rather petitioner is entitled to a deduction for the interest_paid on only dollar_figure of home mortgage indebt- edness plus the interest_paid on dollar_figure of home_equity_indebtedness as conceded by respondent we further hold that petitioner is liable for a accuracy-related_penalty under sec_6662 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule f verdate 0ct jun jkt po frm fmt sfmt v files brons sheila
